         Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 1 of 11



Dan Getman
Getman, Sweeney & Dunn, PLLC
260 Fair Street
Kingston, New York 12401
Tel. (845) 255-9370
Fax (845) 255-8649

Russell G. Wheeler
Charny & Wheeler P.C.
9 West Market Street
Rhinebeck, New York 12572
Tel. (845) 876-7500
Fax (845) 876-7501

Attorneys for Plaintiff Ionie Scott

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 IONIE SCOTT, on behalf of herself and those
 similarly situated,

                                Plaintiffs,       Civil Action No. 3:19-CV-00527(SRU)

        vs.

 GRISWOLD HOME CARE, FMCH, INC.,
 MARIA P. MALAFRONTE, in her individual
 capacity, CATHY HOWARD, in her individual
 capacity, all jointly and severally,

                                Defendants.



     PLAINTIFF'S MEMORANDUM OF LAW IN REPLY TO SUPPLEMENT TO
 MOTION TO DISMISS FILED BY DEFENDANTS FMCH, INC. AND CATHY HOWARD

Dated: Rhinebeck, NY
       March 13, 2020

                                               Russell G. Wheeler
                                               Charny & Wheeler P.C.
                                               9 West Market Street
                                               Rhinebeck, New York 12572
                                               rwheeler@charnywheeler.com
            Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 2 of 11



                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .....................................................................................................1

A.        Plaintiff's Claims are Not So Closely Intertwined
          with the Agreement that Defendants May Invoke
          Principles of Estoppel to Enforce its Arbitration Provision.................................................1

B.        Defendants May Not Enforce the Arbitration
          Provision Based Upon the Text of the Agreement ..............................................................4

C.        Defendants' Supplement Creates at Most an Issue of Fact ..................................................6

CONCLUSION ................................................................................................................................7




                                                                     i
            Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 3 of 11



                                                TABLE OF AUTHORITIES


Bensadoun v. Jobe-Riat, 316 F.3d 171 (2d Cir. 2003) ................................................................... 6

Burger v. NIA Group, LLC, 2009 WL 10689079 (D. Conn. 2009) ............................................... 2

Choctaw Generation Ltd. P'ship v. American Home Assur. Co.,
271F.3d 403 (2d Cir. 2001)............................................................................................................. 3

JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 178 (2d Cir. 2004) ............................... 2, 3, 4

MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942 (11th Cir. 1999) ............................................... 4




                                                                   ii
         Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 4 of 11



                                   PRELIMINARY STATEMENT

        Plaintiff Ionie Scott submits this Memorandum of Law in Reply to the Supplement (ECF

Doc. No. 49) to the Motion to Dismiss (ECF Doc. No. 15) by defendants FMCH, Inc. (herein

"FMCH") and Cathy Howard (herein "Howard"). Based upon the Declaration of Cathy Howard

dated January 31, 2020, FMCH and Howard (collectively herein "Defendants") assert that the

Employment Agreement (herein "the Agreement") submitted as Exhibit 1 to their Motion to

Dismiss (ECF Doc. No. 15-2), was entered into between Plaintiff and non-party CKJH, Inc.

(herein "CKJH"), and that as non-signatories to the Agreement, Defendants nevertheless may

enforce its provision purporting to require arbitration of certain disputes, claims or controversies

by Plaintiff.

        Plaintiff's reply to these arguments are set forth below. Initially, however, Plaintiff

submits that her arguments in opposition to Defendants' Motion based upon the Agreement's

fatal uncertainty, (Pl. Opp. Mot. Dismiss [ECF Doc. No. 21], pp. 7-11); its incomplete opt-out

clause, (id. at 12-13); the expiration of its terms, (id. at 14-15); invalidity, (id. at 15-17); scope of

the Agreement, (id. at 17-21); and unconscionability, (id. at 21-24) are unaffected by anything in

Defendants' Supplement and respectfully refers the Court to same as an additional basis upon

which to deny Defendant's underlying Motion.

        A.      Plaintiff's Claims are Not So Closely Intertwined with the Agreement that
                Defendants May Invoke Principles of Estoppel to Enforce its Arbitration Provision

        Defendants are non-signatories to the Agreement, but nevertheless seek to enforce its

arbitration provision under "principles of estoppel" because, they contend, Plaintiff's claims are

"closely intertwined" with the Agreement containing the arbitration clause. (Supp., pp. 2 - 3.)

While the Second Circuit has recognized the application of estoppel in this context, the analysis

is substantially more nuanced than that portrayed by Defendants. "[W]e have cautioned that this

                                                    1
         Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 5 of 11



estoppel inquiry is fact-specific and have had no occasion to specify the minimum quantum of

'intertwined-ness' required to support a finding of estoppel." JLM Indus., Inc. v. Stolt-Nielsen

SA, 387 F.3d 163, 178 (2d Cir. 2004) (citations omitted).

       The granular nature of the analysis is illustrated by the holding in Burger v. NIA Group,

LLC, 2009 WL 10689079 (D. Conn. 2009), the sole authority cited by Defendants for their

argument. The plaintiff in Burger brought claims against both his employer and its majority

share owner alleging that he was improperly removed from servicing a customer account. Id., at

*1. The majority share owner moved to compel arbitration based upon an employment

agreement entered into between the plaintiff and the employer, but to which it was not a

signatory. Id. The court found the claims against the non-signatory arbitrable as "closely-

intertwined" with the employment agreement based upon two factors: First, plaintiff's claims all

related to his right to commissions under the employment agreement and could not be resolved

without reference to it; second, the plaintiff alleged that the non-signatory was responsible for

the decision to remove him from the account. Id., at *6.

       Here, there exists no such close relationship between Plaintiff's claims and the subject

matter of the Agreement. Defendants assert that the Agreement purports to govern an

arrangement by which Plaintiff, as an independent contractor, would be referred clients by

CKJH. (See Supp., Ex. A ¶¶ 2, 4.) Plaintiff's claims, however, do not involve such a referral

arrangement. Rather, Plaintiff alleges that Defendants were her joint employers, determined her

specific work assignments and hours of operation, assigned her to a fixed work schedule,

required her approval in advance of any change to their schedule and required her to address to

defendants any concerns, complaint or other issues concerning the provision of services.

(Compl. [ECF Doc. No. 1] ¶¶ 33, 44, 46.) In her Declaration in opposition to Defendants'



                                                 2
         Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 6 of 11



Motion, Plaintiff specifically rejects the suggestion that her claims arose pursuant to the type of

referral arrangement contemplated the Agreement. (Pl. Opp. Mot. Dismiss, Ex. 1 ¶ 6 ("I have

not received referrals under the Caregiver Agreement or performed Services according to that

arrangement, and no clients have paid me directly.").)

       The absence of sufficiently 'close intertwined-ness' is further shown by the Second

Circuit caselaw upon which the Burger holding chiefly relies. In JLM Indus., supra, the Court of

Appeals concluded that a close relationship sufficient to compel arbitration exited where it was

the plaintiff's entry into the relevant agreements, "contain[ing] allegedly inflated price terms,"

that gave rise to the claimed injury. 387 F.3d at 178. Here, as already noted, Plaintiff alleges

injury based upon the existence of an employment relationship with Defendants and not upon the

type of referral arrangement contemplated by the Agreement. See also, Choctaw Generation Ltd.

P'ship v. American Home Assur. Co., 271F.3d 403, 406 (2d Cir. 2001) (compelling arbitration

where plaintiff and non-signatory to arbitration agreement were parties to separate contract

incorporating by reference arbitration agreement and claims against non-signatory concerned

duty to replenish letter of credit maintained under agreement containing arbitration provision).

       Defendants' attempt to manufacture the existence of such a relationship should be

rejected. Contrary to their assertion, (Supp., p. 2), Plaintiff has not alleged that Defendants'

failure to pay overtime or their unauthorized deductions from her wages was the "result of her

alleged misclassification as independent contractor providing service as a home health aide," (see

generally Compl.) In fact, Plaintiff explicitly pleads that Defendants' overtime violations were

"willful," (id. ¶¶ 88, 91) as opposed to the result of a misclassification, and alleges that they took

deductions from her wages despite "actual and constructive notice" that such deductions were

without authorization, (id. ¶¶ 95, 96).



                                                  3
          Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 7 of 11



        Further, Plaintiff's claims here are not "linked textually" to the Agreement, id. at 407; do

not make reference to or presume the existence of the Agreement, JLM Indus., Inc., 387 F.3d at

178, citing MS Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir. 1999); nor do they

treat Defendants as if they were signatories to the Agreement, id., citing Astra Oil, Inc. v. Rover

Nav. Ltd., 344 F.3d 276, 280 (2d Cir. 2003). While Defendants attempt to portray the

Complaint's joint employer and class action allegations as intertwining Defendants with CKJH,

(Supp., pp. 2-3), they concede that CKJH, the contracting entity to the arbitration provision "is

not a party to this action," (id. at 2). And while Howard is a defendant to this action, it is in her

capacity as a joint employer of Plaintiff, controlling FMCH and acting in its interests as to

Plaintiff's employment, that she is so named. (See Compl. ¶¶ 34, 35.) Plaintiff asserts no claim

that can plausibly be said to treat her, in her capacity as a purported owner of CKJH, as if she

"were interchangeable" with FMCH or individually as Plaintiff's joint employer through her

efforts on behalf of FMCH's interests. See JLM Indus., Inc., 387 F.3d at 178, quoting

Smith/Enron Cogeneration Ltd. P'ship, Inc. v. Smith Cogeneration Int'l, Inc., 198 F.3d 88, 97-98

(2d Cir. 1999).

        For these reasons, it is respectfully submitted that Defendant's estoppel argument fails.

        B.      Defendants May Not Enforce the Arbitration Provision Based Upon the Text of the
                Agreement

        Defendants also assert a right under the Agreement to invoke arbitration by virtue of

FMCH's status as an "entity doing business as Griswold Home Care." (Supp. [ECF Doc. No.

49], p. 3.) They rely on language in the arbitration clause providing for arbitration of "[a]ny and

all disputes, claims or controversies by and between [Scott], on the one hand, and Griswold [sic] 1



1
 In the portion of the Agreement cited by Defendants, the name Griswold appears in all capitals ("GRISWOLD").
(See Supp., Attach. A to Ex. A.)

                                                       4
           Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 8 of 11



. . . on the other hand." (Id., citing Caregiver Agreement, Attach. A to Exh. A (alterations in

original). "Because both FMCH and CKJH were doing business as Griswold Home Care,"

Defendants claim, "both FMCH and CKJH are entitled by the terms of the Caregiver Agreement

to enforce it." (Id.)

          This argument is belied by the text of the Agreement itself, which defines "GRISWOLD"

as "the independently owned and operated franchise entity             licensed to do business as

GRISWOLD HOME CARE, A Referral Service." (Supp., Attach. A to Ex. A.) It is this entity,

connoted by the identifier "GRISWOLD," that is the subject of the Agreement's arbitration

clause:

                 Any and all disputes, claims or controversies arising out of or
                 relating to this Agreement, Your Services under this Agreement and
                 any and all other disputes, claims or controversies by or between
                 You, on the one hand, and GRISWOLD, its franchisor, and their
                 respective Clients, customers, and vendors (collectively, the
                 "GRISWOLD PARTIES"), on the other hand, shall be resolved
                 exclusively through final and binding arbitration(and not by way of
                 a court or jury trial) as follows. . . .


(Supp., Attach. A to Ex. A § 8.) Defendants' argument asks the Court to ignore the plain

language of the Agreement to expand its definition of "GRISWOLD" to encompass FMCH

simply because it shares a fictious operating name with CKJH. Using Defendants' logic, any

entity doing business as Griswold Home Care would be included within the arbitration

agreement. Such an expansive reading is contradicted by the arbitration clause itself, which

clearly contemplates "GRISWOLD" to constitute a single entity. (See id. (". . . between You, on

the one hand, and GRISWOLD, its franchisor, and their respective Clients, customers, and

vendors . . . on the other hand . . . . ") (emphasis added).)




                                                   5
         Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 9 of 11



        Lastly, Defendants' argument is wholly contradicted by the substance of the Howard

Declaration. Therein, Howard affirms CKJH was "the contracting entity which should have been

listed in the blank space" in the Agreement. (Supp., Ex. A ¶ 5.) The Agreement defines that

entity -- as per Howard, CKJH -- as "GRISWOLD," which it also specifies is the party covered

by the arbitration agreement. (See Supp., Attach. A to Ex. A, pmbl., § 8.) The Agreement also

describes the contracting entity defined as "GRISWOLD" as "A Referral Service." In her

Declaration, Howard portrays CKJH as having provided "referrals" to Plaintiff, as distinguished

from FMCH which, she avers "is not a referral service . . . ." (Supp., Ex. A ¶¶ 2, 3.)

        C.     Defendants' Supplement Creates at Most an Issue of Fact

        Without regard to the legal infirmities in Defendants' estoppel argument, the Howard

Declaration and related assertions raise at most an issue of fact as to Plaintiff's employment

relationship to Defendants. (Compare, e.g., Supp., Ex. A ¶ 6 ("Ms. Scott did not ever provide

services through FMCH, Inc. . . . . FMCH, Inc. . . . had no relationship with Ms. Scott, and did

not employ her, use her services, or pay her." ) with Pl. Opp. Mot. Dismiss, Ex. 1 ¶ 6 ("Since at

least the beginning of 2017, I have been employed directly by Defendants, I have not received

referrals under the Caregiver Agreement or performed Services according to that arrangements,

and no clients have paid me directly. Rather, I was paid by Defendants.").) The existence of

such issues precludes the determination of Defendants' pending Motion. Bensadoun v. Jobe-

Riat, 316 F.3d 171, 175 (2d Cir. 2003) ("In the context of motions to compel arbitration brought

under the Federal Arbitration Act, the court applies a standard similar to that applicable for a

motion for summary judgment. If there is an issue of fact as to the making of the agreement for

arbitration, then a trial is necessary.") (citations omitted).




                                                    6
        Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 10 of 11



       While Defendants' current averments may appropriately belong to the substantive merits

of Plaintiff's claims (e.g., whether Plaintiff was employed by Defendants or engaged by some

other entity), they certainly are not determinative of Defendants' underlying Motion. As such,

they should be disregarded.

                                         CONCLUSION

       For all of the foregoing reasons, and for those set forth in Plaintiff's Opposition to

Defendants' underlying Motion, it is respectfully submitted that the Motion fails as a matter of

law and should be denied.

Dated: Rhinebeck, New York
       March 13, 2020

                                                  /s/ Russell Wheeler
                                                  Russell G. Wheeler
                                                  Charny & Wheeler P.C.
                                                  9 West Market Street
                                                  Rhinebeck, New York 12572
                                                  (845) 876-7500
                                                  rwheeler@charnywheeler.com

                                                  Dan Getman
                                                  Getman, Sweeney & Dunn, PLLC
                                                  260 Fair Street
                                                  Kingston, New York 12401
                                                  Tel. (845) 255-9370
                                                  Fax (845) 255-8649

                                                  Attorneys for Plaintiff Ionie Scott




                                                 7
        Case 3:19-cv-00527-SRU Document 54 Filed 03/13/20 Page 11 of 11



                                  CERTIFICATE OF SERVICE


       I hereby certify that on March 13, 2020, I caused the foregoing Reply Memorandum of

Law to be filed through the ECF system for the United States District Court for the District of

Connecticut. As such, it is available for viewing and downloading through that Court's ECF

system, and will be sent electronically to the registered participants identified by the Notice of

Electronic Filings, including:

               Lori B. Alexander
               Littler Mendelson P.C.
               One Century Tower
               265 Church Street, Ste 300
               New Haven, CT 06510


I declare under the penalty of perjury that the foregoing is true and correct.

Executed on March 13, 2020 in Rhinebeck, New York.


                                                      /s Russell G. Wheeler
                                                      Russell G. Wheeler




                                                  8
